February 26, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: American Republic Variable Annuity Account File Number: 811-4921 Filing: Rule 30b2 Filing Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), American Republic Variable Annuity Account, a unit investment trust registered under the Act, recently mailed to its contract owners the annual report of the underlying management investment company, the AllianceBernstein Variable Products Series Fund. Pursuant to Rule 30b2-1 under the Act, on February 26, 2010, the AllianceBernstein Variable Products Series Fund (811-05398) filed its annual report with the Commission via EDGAR.To the extent necessary, that filing is incorporated herein by reference.This filing constitutes the filing of that report as required by Rule 30b2-1 under the Act. Sincerely, Tom Peterson Senior Vice President, Medicare Markets and Chief Operating Officer cc:Fred Bellamy
